1
                                                                           JS-6
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11   LATOYA FONTENOT, an individual;                   Case No.: CV 19-4898 DMG (JPRx)
12                Plaintiff,                           ORDER APPROVING JOINT
                                                       STIPULATION TO DISMISS
13         v.                                          ENTIRE ACTION WITH
                                                       PREJUDICE PURSUANT TO
14   ORTHONET WEST, INC., a Delaware                   FED. R. CIV. P. RULE 41 [14]
     corporation; and DOES 1 through 10,
15   inclusive,
16                Defendants.
17
18         In accordance with Federal Rule of Civil Procedure 41(a)(2), and the Joint
19   Stipulation to Dismiss Entire Action with Prejudice Pursuant to Federal Rule of Civil
20   Procedure Rule 41 filed by the parties,
21         IT IS HEREBY ORDERED that all of Plaintiff Latoya Fontenot’s claims
22   against Defendant, Orthonet West, Inc., and DOES 1 through 10, are hereby
23   DISMISSED with prejudice, and the parties shall bear their own attorneys’ fees and
24   costs. All scheduled dates and deadlines are VACATED.
25
26   DATED: February 11, 2020                  _______________________________
                                                DOLLY M. GEE
27
                                                UNITED STATES DISTRICT JUDGE
28
                                                 -1-
